        Case 6:20-cv-00015-DLC Document 11 Filed 03/22/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

  STEPHEN PATRICK KELLY,
                                                          CV 20–15–H–DLC
                   Plaintiff,

      vs.                                                       ORDER

  JENNIFER PLUTE, in her official
  capacity; and
  KENNETH A. GRIFFIN,

                   Defendants.

      Before the Court is the Findings and Recommendations of Magistrate Judge

John Johnston, entered on March 2, 2021. (Doc. 10.) Judge Johnston

recommends dismissing this case for lack of subject matter jurisdiction. (Id. at 6.)

Plaintiff Stephen Patrick Kelly does not object.

      Absent objection, the Court reviews a magistrate judge’s findings for clear

error. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error review is

“significantly deferential” and exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000) (citations omitted).

      Reviewing for clear error, the Court finds none. Kelly alleges that the

                                          -1-
         Case 6:20-cv-00015-DLC Document 11 Filed 03/22/21 Page 2 of 2



Court has subject matter jurisdiction over his claims based on the parties’ diversity

of citizenship. (Doc. 2 at 4.) However, as Judge Johnston finds, the amount in

controversy—$10,000—falls fall short of the amount required to establish

diversity jurisdiction. See 28 U.S.C. §1332(a). Thus, the Court agrees with the

magistrate judge’s finding that diversity jurisdiction does not exist here. And,

like Judge Johnston, the Court fails to see a curative path forward such that Kelly

should be granted leave to amend his complaint. See Karim-Panahi v. L.A. Police

Dep’t, 839 F.2d 621, 623 (9th Cir. 1988).

        Accordingly, IT IS ORDERED that the Court ADOPTS Judge Johnston’s

Findings and Recommendations (Doc. 10) IN FULL. Consequently, IT IS

ORDERED that this matter is DISMISSED without prejudice for lack of subject

matter jurisdiction.

        IT IS FURTHER ORDERED that all pending motions are DENIED as

moot.

        DATED this 22nd day of March, 2021.




                                         -2-
